Case 3:20-cv-00410-JAG Document17 Filed 07/20/20 Page 1 of 2 PagelD# 377
CIVIL NON-JURY TRIAL OR MOTION HEARING

 

 

MINUTE SHEET DATE: 7/20/20
United States District Court Eastern District of Virginia - Richmond Division
CASE TITLE CASENO:  3:20cv410
Jon B. Tigges

y jupcE: Gibney

Ralph S. Northam, et al.
CourT REPoRTER: G, Halasz, OCR

 

 

 

 

MATTER COMES ON FOR: BENCH TRIAL ( ) MOTION HEARING ( X )
OTHER:

APPEARANCES: Parties by (X )/with(_) counsel

Motion Hearing: Motion for Preliminary Injunction

PROCEEDINGS:
WITNESSES EXCLUDED ON MOTION OF: PLAINTIFF(S)( | ) =DEFENDANT(S)( )Court(  )
OPENING STATEMENTS MADE (_) OPENING WAIVED (_)

PLAINTIFF(S) ADDUCED EVIDENCE (4 ¥
DEFENDANT(S) ADDUCED EVIDENCE(“J_ RESTED( )MOTION( )
EVIDENCE CONCLUDED (_ ) ARGUMENTS OF COUNSEL HEARD (x)

CASE CONTINUED UNTIL the court denies the met. prel. ny e
ADDITIONAL NOTATIONS: she difendant has Tdays te file on
*Teshmomy — jon Tigges answer he c aint, Ahearing on

Dr. Lillian Feake the mot. te dismiss is set for Aug S
ak 130M . Bench +ral IS set

Dit Exh | - complaint
‘OnE Exh i - ere ve preciamation for AUG, a7 at A00am.

John felersen, David Amos

Counsel for Plaintiff(s)

Michelle Kallen, Sam Towell, Toby Heytens

Counsel for Defendant(s)

 

SET: BEGAN: ENDED: TIME IN COURT:

2:00 pm 2:O| em SI pm | ; lO
Case 3:20-cv-00410-JAG Document17 Filed 07/20/20 Page 2 of 2 PagelD# 378

A

 

COMMONWEALTH of VIRGINIA

Executive Department

Proclamation

In accordance with the provisions of Article IV, Section 6, and Article V, Section 5, of
the Constitution of Virginia and the powers thereby vested in the Governor to call a Special
Session of the General Assembly;

I, Ralph S. Northam, Governor of Virginia, do hereby summon the members of the
Senate and the House of Delegates, constituting the General Assembly of Virginia, to meet in
Special Session commencing the eighteenth day of August, two thousand twenty, for the purpose
of adopting a budget based on the revised revenue forecast and consideration of legislation
related to the emergency of COVID-19 and criminal and social justice reforms.

Given under my hand as Governor of Virginia, and under the Lesser Seal of the
Commonwealth, at Richmond, this seventeenth day of July, two thousand and twenty, and in the
two hundred and forty-fifth year of the Commonwealth.

DR LOZ —

Ralph S. Northam
Governor of Virginia

 

 

By the Governor of Virginia

[esey Peer —

Kelly Thomasson
Secretary of the Commonwealth

 

K
